Exhibit 10.8

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

[***]

SIXTH AMENDMENT

TO DEVELOPMENT AND SUPPLY AGREEMENT

Effective as of date of the last signature below, Abbott Laboratories, an
Illinois corporation having a principal place of business at 100 Abbott Park
Road, Abbott Park, Illinois 60064-3500 (“Abbott”), and Seattle Genetics, Inc., a
Delaware corporation having a principal place of business at 21823 – 30th Drive
Southeast in Bothell, Washington 98021 (“Seattle Genetics”) (individually the
“Party” or collectively the “Parties”) agree to the following terms and
conditions (“Sixth Amendment”) as set forth below.

WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Substance (the “Original
Agreement”), which also constitutes the antibody component of SGN-35 and the
Parties subsequently entered into five amendments to the Original agreement (the
“First Amendment”, “Second Amendment”, “Third Amendment”, “Fourth Amendment” and
“Fifth Amendment”, respectively. Collectively the Original Agreement, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment are hereinafter referred to as the “Agreement”); and

WHEREAS, the Parties desire to further amend the Agreement as herein provided as
of the date hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. Incorporation of the Agreement. All capitalized terms which are used but not
otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Sixth
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraphs 2 and 3 below, such
terms and provisions shall be deemed superseded hereby. Except as specifically
set forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties.

2. Process Development Work. The Parties agree that Abbott shall perform the
activities set forth in Stage 6a of Attachment 1 hereto pursuant to the terms
and conditions of the Agreement.

3. Payment Schedule. As compensation for the activities to be performed by
Abbott pursuant to Attachment 1 hereto, Seattle Genetics shall pay to Abbott the
price established for each project stage on the dates set forth in Attachment 2.
Billings associated with this Sixth Amendment may be combined on the same
invoice with other, regular Payment Schedule charges.

4. Project References. All references to the Project set forth in the Agreement,
with the exception of the Payment Schedule and Facility Reservation Fee for the
Project, shall also be deemed to apply to the activities performed by Abbott,
pursuant to this Sixth Amendment.

6. Effectuation. The amendment to the Agreement contemplated by this Sixth
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Sixth



--------------------------------------------------------------------------------

Amendment and without any further action required by the parties hereto. There
are no conditions precedent or subsequent to the effectiveness of this Sixth
Amendment. All terms and conditions set forth in Agreement that are not amended
hereby shall remain in full force and effect. Any term of this Sixth Amendment
may be amended with the written consent of both parties. From the date hereof,
any reference to the Agreement shall be deemed to refer to the Agreement as
amended by this Sixth Amendment.

7. Counterparts. This Sixth Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Sixth Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

8. Entire Agreement. This Sixth Amendment and exhibits hereto are the product of
both of the parties hereto, and together with the Agreement and exhibits thereto
constitute the entire agreement between such parties pertaining to the subject
matter hereof, and merge all prior negotiations and drafts of the parties with
regard to the transactions contemplated herein.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
dates set forth below.

 

ABBOTT LABORATORIES       SEATTLE GENETICS, INC. By:  

/s/ Keith Kentala

    By:  

/s/ Clay B. Siegall

Name:  

Keith Kentala

    Name:  

Clay B. Siegall

Title:  

General Manager, Commercial Operations

    Title:  

President & CEO

Date:  

11/18/2010

    Date:  

11/8/2010

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11/3/2011    2    CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 1

PROJECT SCOPE

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 2

PAYMENT SCHEDULE

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.